Name: 2000/54/EC: Commission Decision of 22 December 1999 concerning the request by the United Kingdom for a deferment, pursuant to Article 20(2) of Directive 97/33/EC (the 'Interconnection Directive'), of the obligation to introduce carrier pre-selection (notified under document number C(1999) 5030) (Text with EEA relevance) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  executive power and public service;  Europe;  information technology and data processing;  technology and technical regulations
 Date Published: 2000-01-25

 Avis juridique important|32000D00542000/54/EC: Commission Decision of 22 December 1999 concerning the request by the United Kingdom for a deferment, pursuant to Article 20(2) of Directive 97/33/EC (the 'Interconnection Directive'), of the obligation to introduce carrier pre-selection (notified under document number C(1999) 5030) (Text with EEA relevance) (Only the English text is authentic) Official Journal L 019 , 25/01/2000 P. 0069 - 0070COMMISSION DECISIONof 22 December 1999concerning the request by the United Kingdom for a deferment, pursuant to Article 20(2) of Directive 97/33/EC (the "Interconnection Directive"), of the obligation to introduce carrier pre-selection(notified under document number C(1999) 5030)(Only the English text is authentic)(Text with EEA relevance)(2000/54/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 97/33/EC of the European Parliament and of the Council of 30 June 1997 on interconnection in telecommunications with regard to ensuring universal service and interoperability through application of the principles of open network provision (ONP)(1), as amended by Directive 98/61/EC(2), and in particular Article 20(2) thereof,Whereas:(1) Directive 97/33/EC harmonises conditions for interconnection of and access to publicly available telecommunications services. National regulatory authorities must, pursuant to Article 12(7) thereof, require public telecommunications operators having significant market power to enable their subscribers to pre-select providers of publicly available telecommunications services, and to ensure that the necessary facilities are in place by 1 January 2000. However, where justified, Member States may, upon request, be granted a deferment of these obligations by the Commission, pursuant to Article 20(2), where the Member States concerned can prove that they would impose an excessive burden on certain organisations or classes of organisation. The Commission is required to consider requests taking into account the particular situation in the Member States concerned and the need to ensure a coherent regulatory environment at a Community level.(2) The United Kingdom requested, by letter of 30 October 1998, a one-year deferment of the deadline of 1 January 2000 for the implementation by British Telecom (BT) of carrier pre-selection for national and international calls, and a two-year deferment for all other call types such as local calls and calls to mobile networks. The main reasons for the request were the lack of preparation in the United Kingdom for carrier pre-selection prior to December 1997, the need to ensure network integrity during millennium and numbering changes, the lack of inbuilt carrier pre-selection functionality in BT's switches, and the wide range of call types which will be accessible through carrier pre-selection in the United Kingdom.(3) The deferment as requested relates to the introduction of switch-based carrier pre-selection in the United Kingdom, covering all call types. The constraints relating to preparation before December 1997 and to millennium and numbering changes cannot be accepted as justification for a deferment, since they were known at the time of adoption of the amendment to the Interconnection Directive. Nor can the lack of inbuilt carrier pre-selection functionality in BT's switches be accepted, given the choice of other methods of ensuring introduction of the service. In addition, the range of services to be offered in the United Kingdom is that required under the Directive, and cannot be a reason for granting the deferment requested. Moreover, given the importance of carrier pre-selection for competition in the telecommunications market, all steps should be taken to ensure the coordinated introduction of the service throughout the Community. Therefore the deferment as requested is not justified in the light of the particular situation in the United Kingdom and the need to ensure a coherent regulatory environment at Community level.(4) A deferment of three months is, however, appropriate to allow arrangements to be put in place until the introduction of switch-based carrier pre-selection and to avoid imposing an excessive burden on British Telecom and other operators,HAS ADOPTED THIS DECISION:Article 1The United Kingdom may postpone until 1 April 2000 the implementation of Article 12(7) of Directive 97/33/EC in respect of the introduction of carrier pre-selection in British Telecom's public telecommunications network.Article 2This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 22 December 1999.For the CommissionErkki LIIKANENMember of the Commission(1) OJ L 199, 26.7.1997, p. 32.(2) OJ L 268, 3.10.1998, p. 37.